Citation Nr: 1724673	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of fracture, 2nd and 3rd metatarsal heads, right foot.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior October 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to July 1964, June 1967 to August 1970, and November 1984 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2017 brief, the Veteran's representative identified additional issues that are on appeal.  However, the Board cannot determine whether these additional issues have been perfected as there are documents missing from the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The contents of the electronic claims file currently available for review by the Board are entirely contained in the Virtual VA system and VBMS.  However, it appears that a portion of the pertinent contents of the claims file has not been properly associated with these electronic databases and is currently missing and unavailable for review.
The missing documents include, but are not limited to, the following: the October 22, 2010, claim, 2010 VA medical records, and statements in support of the claim, the VA Form 9, and the VA Form 8.

Lastly, the record reflects that the Veteran was initially scheduled for a hearing in this matter in September 2016.  However, his representative submitted a statement also dated in September 2016 indicating that the Veteran desired to cancel the hearings.  In January 2017, the Veteran's representative requested a Board videoconference hearing noting that the Veteran desired to withdraw one issue on appeal but desired a hearing on the TDIU hearing.  The Veteran has not been afforded a Board hearing.  Therefore, a remand is also necessary to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any outstanding records with the electronic claims folder, specifically including but not limited to the October 22, 2010 claim, 2010 VA medical records, statements in support of the claim, the VA Form 9, and the VA Form 8.      

The AOJ should take all procedurally appropriate actions to rebuild the contents of the claims file.  Actions should include, but not be limited to, providing specific notice requesting the appellant to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran that are missing from the claims file, as well as outstanding VA treatment and evaluation records relating to the appellant's claims for the entire appeal period.  All records secured should be associated with the claims file.

2.  All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the electronic claims file must be associated with the claims file.

3.  After completion of the above, readjudicate the issues on appeal.  If any determination remains adverse to the appellant, the appellant and his representative should be furnished with a Supplemental Statement of the Case.  

4.  After items 1 through 3 have been completed, schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




